Exhibit 4.1 ANTE5, INC. STOCK OPTION AGREEMENT (2010 Stock Incentive Plan) Ante5, Inc. (the "Company"), pursuant to the 2010 Stock Incentive Plan (as such plan may be amended and/or restated, the "Plan"), hereby grants to Optionee listed below ("Optionee"), an option to purchase the number of shares of the Company's Common Stock ("Shares") set forth below, subject to the terms and conditions of the Plan and this Stock Option Agreement. Unless otherwise defined herein, the terms defined in the Plan shall have the same defined meanings in this Stock Option Agreement. BACKGROUND A.Employee is serving as an associate for the Company and the Company desires to award Employee for his or her services to the Company; and B.The Company has adopted the 2010 Stock Incentive Plan (the “Plan”) pursuant to which shares of common stock, $0.001 par value, of the Company have been reserved for issuance under the Plan. I. NOTICE OF STOCK OPTION GRANT Optionee: Date of Stock Option Agreement: Date of Grant: Vesting Commencement Date: Exercise Price per Share: Total Number of Shares Granted: Total Exercise Price: Term/Expiration Date: Type of Option: Incentive Stock Option Non-Qualified Stock Option Vesting Schedule:This Option shall vest and become exercisable only to the extent that all, or any portion thereof, has vested. Except as otherwise provided herein, the Option shall vest in five (5) annual installments, commencing one year from the Date of Grant, as noted above, and continuing on the next four (4) anniversaries thereof (hereinafter referred to singularly as a “Vesting Date” and collectively as “Vesting Dates”), until the Option is fully vested, as set forth in the following schedule: No. of Shares to be Vested Vesting Date 1 II. AGREEMENT 1.Grant of Option. The Company hereby irrevocably grants from the Plan to Optionee an Option to purchase the number of Shares set forth in the Notice of Grant, at the exercise price per Share set forth in the Notice of Grant (the "Exercise Price"). Notwithstanding anything to the contrary anywhere else in this Stock Option Agreement, the Option is subject to the terms, definitions and provisions of the Plan adopted by the Company, which is incorporated herein by reference. If designated in the Notice of Grant as an Incentive Stock Option, this Option is intended to qualify as an Incentive Stock Option as defined in Section 422 of the Code; provided, however, that to the extent that the aggregate Fair Market Value of stock with respect to which Incentive Stock Options (within the meaning of Code Section 422, but without regard to Code Section 422(d)), including the Option, are exercisable for the first time by Optionee during any calendar year, exceeds $100,000, such options shall be treated as not qualifying under Code Section 422, but rather shall be treated as Non-Qualified Stock Options to the extent required by Code Section 422. The rule set forth in the preceding sentence shall be applied by taking options into account in the order in which they were granted. For purposes of these rules, the Fair Market Value of stock shall be determined as of the time the option with respect to such stock is granted. 2. Exercise of Option. This Option is exercisable as follows: (a)Right to Exercise. (i)This Option shall be exercisable cumulatively according to the Vesting Schedule set forth in the Notice of Grant. For purposes of this Stock Option Agreement, Shares subject to this Option shall vest as provided in the Vesting Schedule set forth in the Notice of Grant. (ii)This Option may not be exercised for a fraction of a Share. (iii)In the event of Optionee's death, disability or other termination of Optionee's status as a Board Member, the exercisability of the Option is governed by Section 7 below and the Termination Provisions set forth in the Notice of Grant. (iv)In no event may this Option be exercised after the date of expiration of the term of this Option as set forth in the Notice of Grant. (b)Method of Exercise. This Option shall be exercisable by written Notice (substantially in the form attached as Exhibit A). The Notice must state the number of Shares for which the Option is being exercised, and such other representations and agreements with respect to such Shares as may be required by the Company pursuant to the provisions of the Plan. The Notice must be signed by Optionee and shall be delivered in person or by certified mail to the Secretary of the Company. The Notice must be accompanied by payment of the Exercise Price plus payment of any applicable withholding tax. This Option shall be deemed to be exercised upon receipt by the Company of such written Notice accompanied by the Exercise Price and payment of any applicable withholding tax. No Shares shall be issued pursuant to the exercise of an Option unless such issuance and such exercise comply with all relevant provisions of law and the requirements of any stock exchange upon which the Shares may then be listed. Assuming such compliance, for income tax purposes the Shares shall be considered transferred to Optionee on the date on which the Option is exercised with respect to such Shares. 3.Optionee's Representations. If the Shares purchasable pursuant to the exercise of this Option have not been registered under the Securities Act or any applicable state laws at the time this Option is exercised, Optionee shall, if required by the Company, concurrently with the exercise of all or any portion of this Option, deliver to the Company his or her Investment Representation Statement in the form attached hereto as Exhibit B and shall make such other written representations as are deemed necessary or appropriate by the Company and/or its counsel. 2 4.Lock-Up Period. Optionee hereby agrees that, if so requested by the Company or any representative of the underwriters (the "Managing Underwriter") in connection with any registration of the offering of any securities of the Company under the Securities Act or any applicable state laws, Optionee shall not sell or otherwise transfer any Shares or other securities of the Company during the 180-day period (or such longer period as may be requested in writing by the Managing Underwriter and agreed to in writing by the Company) (the "Market Standoff Period") following the effective date of a registration statement of the Company filed under the Securities Act; provided, however, that such restriction shall apply only to the first registration statement of the Company to become effective under the Securities Act that includes securities to be sold on behalf of the Company to the public in an underwritten public offering under the Securities Act. The Company may impose stop-transfer instructions with respect to securities subject to the foregoing restrictions until the end of such Market Standoff Period and these restrictions shall be binding on any transferee of such Shares. 5.Method of Payment. Payment of the Exercise Price shall be payable in US dollars by any of the following, or a combination thereof, at the election of Optionee: (a) cash; (b) uncertified, or certified check; bank draft; or (c) with the consent of the Board, (i) by delivery of shares of Common Stock in payment of all or any part of the option price, which shares shall be valued for this purpose at the Fair Market Value (as such term is defined in the Plan) on the date such option is exercised; or; (ii) by instructing the Company to withhold from the shares of Common Stock issuable upon exercise of the stock option shares of Common Stock in payment of all or any part of the exercise price and/or any related withholding tax obligations, which shares shall be valued for this purpose at the Fair Market Value or in such other manner as may be authorized from time to time by the Board (Cashless Exercise); All shares that shall be purchased upon the exercise of the Option as provided herein shall be fully paid and non-assessable. 6.Restrictions on Exercise. If the issuance of Shares upon such exercise or if the method of payment for such shares would constitute a violation of any applicable federal or state securities or other law or regulation, then the Option may not be exercised. The Company may require Optionee to make any representation and warranty to the Company as may be required by any applicable law or regulation before allowing the Option to be exercised. 7.Termination of Relationship. If Optionee ceases to be a Board Member or Employee for any reason other than death, disability or termination for cause, Optionee shall have the right to exercise the Option at any time within months after the date Optionee ceased to be a Non-Employee Director or Employee to the extent of the full number of shares exercisable by Optionee on the date he or she ceased to be a Non-Employee Director or Employee, and the unvested portion shall not vest and all of Optionee’s rights to such unvested parts of the Option shall terminate.Upon the expiration of such month period, or, if earlier, upon the expiration date of the Options as set forth above, the Options shall terminate and become null and void. 8.Non-Transferability of Option. This Option may not be transferred in any manner except by will or by the laws of descent or distribution. It may be exercised during the lifetime of Optionee only by Optionee. The terms of this Option shall be binding upon the executors, administrators, heirs, successors and assigns of Optionee. 9.Term of Option. This Option may be exercised only within the term set forth in the Notice of Grant. 3 10.Restrictions on Shares. Optionee hereby agrees that Shares purchased upon the exercise of the Option shall be subject to such terms and conditions as the Administrator shall determine in its sole discretion, including, without limitation, restrictions on the transferability of Shares, the right of the Company to repurchase Shares, the right of the Company to require that Shares be transferred in the event of certain transactions, a right of first refusal in favor of the Company with respect to permitted transfers of Shares, tag-along rights and take-along rights.
